                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007




                                                     May 24, 2021

BY ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007
       Re:     Takayo Matsui, as mother and natural guardian of K.M., a minor v.
               United States of America, No. 20 Civ. 7800 (RWL)

Dear Judge Lehrburger:

        I write respectfully on behalf of defendant United States of America to request a
sixty-day extension of the fact discovery deadline—from May 24, 2021 to July 23,
2021—in the above-referenced medical malpractice claim brought pursuant to the
Federal Tort Claims Act. See ECF No. 11. This is the second request for an extension of
the fact discovery deadline. Plaintiff consents to this request. The United States seeks
additional time to (i) issue three additional demands for documents to Plaintiff, (ii) to
obtain an additional release for records from a new pediatrician for whom the United
States has not previously subpoenaed, (iii) in anticipation of obtaining that release, to
subpoena the pediatrician for records; and (iv) to depose K.M.’s plastic surgeon.

        The United States deposed infant plaintiff’s mother, Ms. Matsui, on Friday, May
21, 2021. During that deposition, the United States learned of three categories of records,
including records from infant K.M.’s temporary pediatrician in Texas. The United States
seeks additional time to issue demands for these records from plaintiff, to obtain a release
for the pediatrician’s records, and to issue a subpoena for those records. In addition, the
United States is still attempting to obtain records from K.M.’s plastic surgeon in response
to a previously issued subpoena, and will need to depose the plastic surgeon, in part
based on testimony obtained during Ms. Matsui’s deposition.
       If the Court grants this request, the United States respectfully requests a
corresponding sixty-day extension of the remaining deadlines in this case: the August 23,
2021 deadline for the completion of expert discovery would extend to October 22, 2021. 1

       We apologize for this same-day request of the deadline. Because we learned of
the need for this additional information in connection with Ms. Matsui’s deposition on
May 21, there was not adequate time within the current schedule to obtain the
information we now seek.

       We thank the Court for its consideration of this submission.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                            By:     /s/ Natasha W. Teleanu
                                                    NATASHA W. TELEANU
                                                    Assistant United States Attorney
                                                    Tel.: (212) 637-2528
                                                    natasha.teleanu@usdoj.gov
cc: Counsel of record (by ECF)




1Consistent with today’s deadline, the parties met and conferred regarding the expert
discovery schedule and have reached an agreement on two alternative schedules—one
under the current August 23 deadline, and a second schedule with the proposed October
22 deadline.

                                            2
